Citation Nr: 1216200	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for depression with anxiety, rated 50 percent disabling.

2.  Entitlement to an increased disability evaluation for human immunodeficiency virus (HIV), rated 60 percent disabling.

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from January 1983 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

In an August 2009 rating decision, the RO increased the rating for the Veteran's HIV to 60 percent, effective June 29, 2009.  In a January 2010 decision, the Board granted entitlement to a 60 percent rating for the period prior to June 29, 2010, and remanded the remainder of the appeal.  In a January 2010 rating decision that implemented the Board's determination, the RO assigned an effective date of March 3, 2005, for the 60 percent evaluation.  In April 2011, the RO increased the evaluation of the Veteran's psychiatric disability to 50 percent, also effective March 3, 2005.

Since the November 2011 Supplemental Statement of the Case (SSOC) was issued, the Veteran has submitted a statement and a medical opinion related to his TDIU claim.  Although the Veteran did not submit a waiver or RO consideration of this evidence in the first instance, the Board is granting this claim and may properly consider the evidence.  

FINDINGS OF FACT

1.  Since March 3, 2005, the Veteran's depression with anxiety has manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  Since March 3, 2005, the Veteran's depression with anxiety has not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  The preponderance of the evidence indicates that the Veteran's diagnosed HIV does not manifest in related illness with debility and progressive weight loss or AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems.

4.  Resolving all reasonable doubt in his favor, since March 3, 2005, the Veteran has been unemployable or marginally employed, as a result of the aggregate impact of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Since March 3, 2005, the criteria for an initial 70 disability evaluation, and no more, for depression with anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9434 (2011).

2.  A disability evaluation in excess of 60 percent is not warranted for HIV.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.88b, Diagnostic Code 6351 (2011).

3.  Since March 3, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the depression with anxiety claim, the Veteran's claim was for service connection, which was granted, and he now appeals the rating that was assigned.  Since his initiating claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As it relates to the increased rating claim for HIV, the notification letters sent in February 2005, March 2005 and February 2010 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The February 2005, March 2005 and February 2010 letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the September 2007 Statement of the Case (SOC) was issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did), and his claim readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claims has been obtained.  The Veteran has been provided appropriate and adequate VA examinations and his service and post-service treatment records have been obtained.  He has declined a Board hearing in connection with the present matter and the Board concludes that the AMC/RO substantially, if not fully, complied with the January 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Claims for higher evaluations

The Veteran presently seeks a higher initial disability evaluation for an acquired psychiatric disorder, rated 50 percent disabling, and an increased disability evaluation for HIV, rated 60 percent disabling.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is part appealing the initial assignment of a disability rating for anxiety with depression, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

      Depression with Anxiety 

By way of background, a September 2005 granted service-connection for depression, with anxiety and insomnia, and assigned an initial 30 percent disability evaluation, effective March 3, 2005.  The Veteran filed a notice of disagreement (NOD) with respect to the assigned evaluation and perfected appellate review.  In January 2010, the Board remanded his claim for additional development and, in an April 2010 determination granted an initial 50 percent disability evaluation for the condition, effective March 3, 2005.  

The Veteran's service connected psychiatric disorder is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides the following ratings for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

At an April 2005 VA examination, the Veteran detailed psychiatric symptoms, to include sleep impairment, depression, lack of motivation and a low self-image.  The examiner also noted self isolative behaviors, and a dysthymic, labile and dysphoric affect/mood, as relevant psychiatric manifestations of his condition.  The Veteran further endorsed suicidal ideation, to include preparing a package of his personal effects for his sister.  Examination findings further revealed evidence of impaired concentration abilities, which the examiner stated could represent HIV related cognitive decline.  The Veteran's Global Assessment of Functioning (GAF) was 60.  

Generally consistent psychiatric symptoms were noted at a June 2009 VA examination, as well as the Veteran's account of limited social interaction that were only initiated by others.  The examiner further noted that the Veteran's psychiatric manifestations resulted in his estrangement from members of his family, the absence of any pleasurable activities/hobbies, weekly panic attacks, memory impairment and obsessive/ritualistic behaviors, to include a need to organize the examiner's bookshelf during the examination.  Mental status examination revealed fatigued psychomotor activity, a blunted affect and a dysphoric/depressed mood.  The Veteran's GAF score was 52.  

In connection with Board remand instructions, the Veteran underwent an August 2010 VA examination and continued to endorse psychiatric symptomatology of a generally equivalent nature as indicated on previous examinations.  However, the examiner reported that the effectiveness of his psychiatric treatment (i.e., therapy and medication) was poor, that he was continually depressed, chronically anxious, easily angered/irritated with others and had intermittent suicidal ideation.  The Veteran mood was mildly agitated and dysphoric and his affect constricted.  Psychiatric manifestations, to include ritualistic/obsessive behaviors, weekly panic attacks and some memory impairment were also attributed to the Veteran's condition.  The Veteran's GAF score was 52.  

	Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation, and no more.  

The Veteran has provided numerous competent and credible statements with respect to his psychiatric symptomatology, to include suicidal ideation/planning and memory related impairments.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the lay statements submitted on his behalf also tend to corroborate his account.  Further, the medical evidence consistently indicates the Veteran's psychiatric condition results in self-isolative behaviors, irritability with others and impaired ability/lack of desire to engage others socially, as reflected in the April 2005 VA examination report.  Moreover, the objective medical evidence, to include April 2005, June 2009 and August 2010 VA examinations, verifies that the Veteran's continuously depressed mood, weekly panic attacks, sleep impairment and impaired concentration and memory are manifestations of his psychiatric condition.  Psychiatric symptomatology has also been indicated as resulting in the Veteran presenting with suicidal ideation/planning and ritualistic behaviors, to include as noted at June 2009 and August 2010 VA examinations.  Taken together, the evidence of record, medical and lay, indicates that the Veteran's psychiatric symptomatology impairs his ability to establish and maintain effective relationships.  Stated differently, his psychiatric symptoms result in, at most, occupational and social impairment with deficiencies in most areas.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's psychiatric symptomatology most closely approximates a 70 percent disability rating.  See Diagnostic Code 9434.  

Based on the evidence of record, the preponderance of the evidence indicates that at no time during the period under review has the Veteran's condition met the criteria for a 100 schedular disability evaluation.  Without question, the evidence confirms the Veteran's suicidal ideation/planning but the evidence of record, medical and lay, does not suggest the Veteran presents a persistent threat to himself or others or have engaged in grossly inappropriate behavior(s).  The record also documents some psychiatric related memory and concentration impairments; however, the Veteran has not demonstrated an intermittent inability to perform activities of daily living, persistent delusion or hallucinations, or memory loss for names of close relative or his own name.  The Veteran also maintains relationships with some family and a few friends, indicating he is not totally socially impaired.  Ultimately, while there is evidence that the Veteran's psychiatric condition manifests in severe occupational and social impairment but the Board concludes that the overall severity of these symptoms are not of the severity contemplated by a 100 percent schedular evaluation.  See Diagnostic Code 9434.  

Thus, since March 3, 2005, the Veteran's psychiatric symptomatology most closely approximates a 70 percent disability evaluation, but no more, and to this extent the claim is granted.  

      HIV Claim

By way of background, an October 1995 rating action granted service connection for HIV, assigning a 10 percent disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with the evaluation, nor was any relevant new and material evidence, medical or lay, received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  The Board acknowledges that relevant treatment records generated by various military medical facilities have been associated with the claims folder ; however, even if generated prior to the expiration of the applicable appellate period, the Court has held that only records within the Secretary's control, to include VA treatment record and communications received, are a part of the constructive record.  See Blount v. West, 11 Vet. App. 32, 33 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The Board notes that given this definition, post-service military medical records are not a part of the constructive record.  As such, the October 1995 rating action became final.  

In a September 2005 rating action the RO granted a 30 percent disability evaluation for this condition, the Veteran filed a timely NOD and perfected appellate review of this disability evaluation.  Prior to any appellate review, in an August 2009 determination, the RO granted a 60 percent disability evaluation, effective June 29, 2009.  Upon appellate review, the Board granted a 60 percent disability evaluation for the entire period under review, and remanded entitlement to an evaluation in excess of 60 percent.  The matter has now been returned to the Board for appellate review.  

The Veteran's service-connected HIV is rated pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351.  A 60 percent rating is available if there are refractory constitutional symptoms, diarrhea, and pathological weight loss; or as the minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or an HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.  Additionally, Note 2 explains that psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combination with percentages otherwise assignable in accordance with the above code criteria.  

In evaluating the present claim, the Board has considered the Veteran's competent and credible account of HIV related symptomatology, to include joint pain, fatigue and diarrhea.  See Jandreau and Buchanan.  Both the lay statements submitted on his behalf and the medical evidence of record tends to corroborate his account of generally consistent symptomatology.  However, respective May 2005, June 2009 and August 2010 VA examinations findings, reporting the Veteran's weight as 153 pounds, 150 pounds and 149 pounds, are indicative of the other objective medical evidence of record specifying that that HIV does not manifest in significant weight loss.  As such, the Board finds that the Veteran's account of HIV related symptomatology, other than as related to experiencing weight loss, is competent, credible and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence); see also Buchanan.

Based on the evidence of record, the Board finds that the preponderance of the evidence shows that at no time during the period under review has the Veteran's service-connected HIV met the criteria for a disability evaluation in excess of 60 percent.  Unquestionably, the evidence of record consistently confirms that service-connected HIV results in opportunistic infections and a condition afflicting multiple body systems, such as lipodystrophy, thrush and some debility (i.e., weakness); however, the most probative evidence of record, to include as detailed above, indicates that the condition does not manifest in significant weight loss.  See VA examination addendum, Dec. 12, 2010; VA examination rpts. Aug. 8, 2010, Jun. 29, 2009 and May 11, 2005.  Further, the competent evidence of record also does not indicate that the Veteran's diagnosed HIV has progressed such to warrant a diagnosis of AIDS.  See VA examiner's stmt., Nov, 3, 2011; VA physician's stmt., Dec. 2, 2005.  In light of these factors and all other evidence of record, medical and lay, the Board finds that the nature, extent and severity of the Veteran's service-connected HIV has not met the criteria for a 100 percent schedular disability evaluation.  See Diagnostic Code 6351.  Thus, a disability evaluation in excess of 60 percent for HIV is denied.  

Finally, because the Veteran's peripheral neuropathy is not a condition affecting the central nervous system, a separate evaluation for this condition is not warranted.  See Diagnostic Code 6351, Note 2.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's psychiatric and HIV disabilities.  There is evidence that the respective conditions are productive of occupational and social impairments, to include fatigue, weakness and other physical and mental impairments.  However, the Board concludes that the manifestations of each of the Veteran's service-connected conditions are contemplated by the ratings presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

TDIU Claim

The Veteran presently maintains that the manifestations of his service connected disability have rendered him unemployable, entitlement him to a TDIU.  

Under the applicable criteria, a TDIU may be assigned where a Veteran's schedular rating is less than total where it is found that that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent schedular evaluation.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In order to be granted a TDIU, however, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

At the outset, the evidence of record suggests that the Veteran may have been employed at times during the period under review.  However, the evidence of record, financial, medical and lay, indicates any such employment is, at best, characterized as marginal for the purposes of 38 C.F.R. § 4.16(a), and not substantially gainful employment.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  Moreover, aside from the few periods of aforementioned marginal employment, the Veteran was and continues to be unemployed.  As such, since March 3, 2005, the Veteran has not secured or followed a substantially gainful occupation.  

For the purposes of 38 C.F.R. § 4.16(a), service connected (I) depression with anxiety, rated 70 percent disabling; and (II) HIV, rated 60 disabling, which combines to a 90 percent disability evaluation.  See 38 C.F.R. § 4.25.  As such, the Veteran has satisfied the threshold requirement of one disability rated 60 percent disabling or more.  Accordingly, the Veteran is eligible for consideration for a TDIU under 38 C.F.R. § 4.16(a).  

Therefore, the remaining issue is whether he is unable to secure of follow a substantially gainful occupation a result of his service-connected disabilities, since March 3, 2005.  The Board's analysis to follow will center on this issue.  

The Veteran has provided a competent and credible account of HIV related symptomatology, to include physical and psychiatric manifestations, and of occupational impairments associated with such manifestations.  See Jandreau and Buchanan.  The objective evidence of record also tends to support his account as to these matters.  In a June 2006 VA vocational rehabilitation counseling narrative, a qualified VA professional specifically concluded that the Veteran would not benefit from vocational rehabilitation services because of the nature, extent and severity of his service-connected disabilities.  Additionally, a March 2012 statement, from his treating service department physician reflects a clear medical opinion that the Veteran's service-connected disabilities are of such a severity as to render him unemployable.  The Board notes that the respective opinions were provided by qualified professionals and reflect consideration and analysis of (I) the relevant medical evidence of record, (II) current examination findings and (III) the Veteran's credible account of symptomatology, rendering the respective conclusions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  What is more, although the courts have rejected the treating physician rule, the probative value of the Veteran's treating military physician opinion is enhanced when considered with the physician's knowledge and experience treating the Veteran's respective conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

Conversely, the respective June 2009 and August 2010 VA examination opinions are of little if any probative value.  Significantly, while some acknowledge that service-connected disabilities severely impact his employability, the respective examination opinions rely largely, if not entirely, on the proposition that the Veteran's part-time employment at a restaurant was in fact substantially gainful employment.  As the Board has found previously, at no time during the period under review has the Veteran secured substantially gainful employment, rendering the basis of the respective opinions on employability incomplete, if not inaccurate.  See Nieves-Rodriguez; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  For this reason, the Board concludes that the respective June 2009 and August 2010 VA examination opinions, to the extent each purports to address the matter of employability, are of significantly limited probative value.  See Washington.  

In sum, the competent evidence of record indicates that, since March 3, 2005, the Veteran has either been unemployed or has not been marginally employed.  Additionally, the totality of the evidence, medical and lay, shows that only the aggregate impact of symptoms associated with the Veteran's multiple service-connected disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Thus, resolving all reasonable doubt in his favor, since March 3, 2005, the Board finds that the Veteran is entitled to TDIU benefits.  


ORDER

Since March 3, 2005, an initial rating of 70 percent, and no more, is granted for depression with anxiety, subject to the law and regulations governing the payment of monetary benefits.

A disability evaluation in excess of 60 percent of HIV is denied.  

Since March 3, 2005, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


